                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

CITY OF CLEVELAND, MISSISSIPPI                                                                         PLAINTIFF

V.                                                                                 NO. 4:18-CV-170-DMB-RP

SIEMENS INDUSTRY, INC., et al.                                                                     DEFENDANTS


                                       ORDER REMANDING CASE

         Before the Court is the City of Cleveland, Mississippi’s motion to remand. Doc. #27.

                                                       I
                                               Procedural History

         On July 11, 2018, the City of Cleveland, Mississippi, filed a complaint in the Circuit Court

of Bolivar County, Mississippi, against Siemens Industry, Inc., Mueller Systems, LLC, and “John

Does 1-10.” Doc. #2 at PageID #709. On July 27, 2018, the City filed an amended complaint

joining Chris McNeil as a defendant individually and in his capacity as an agent of Siemens. Doc.

#3-7 at ¶¶ 1–2, 4. The amended complaint asserts breach of contract, breach of express and implied

warranties, fraud, and negligence claims against Siemens and Mueller. Id. at ¶¶ 12–15. Against

McNeil, the amended complaint asserts negligent misrepresentation and fraudulent

misrepresentation claims.1 Id. at ¶¶ 13–14.

         On August 15, 2018, Siemens removed the City’s state court action to the United States

District Court for the Northern District of Mississippi. Doc. #1. Asserting diversity jurisdiction,


1
  The amended complaint alleges in paragraph 15 that “[t]he Defendants are liable and responsible also as they are in
breach of not only the express warranties but are in breach of the implied warranties of merchantability and fitness for
a particular purpose” under Miss. Code Ann. §§ 75-2-314 and 75-2-315. This order does not address contract claims
against McNeil because, based on the allegations of paragraphs 7 and 12, the Court presumes the City did not intend
to include him in the term “Defendants” in paragraph 15. Paragraphs 7 and 12 name only Siemens and Mueller with
respect to the breach of contract claims, though paragraph 13 alleges that “the misrepresentations [made by McNeil
and Siemens] were material and constitute a breach of the contracts.” The only claims clearly asserted against McNeil
are negligent misrepresentation and fraudulent misrepresentation. Id. at ¶¶ 13–14. Furthermore, the City does not
discuss any contract claims against McNeil in its motion to remand. See Doc. #28.
Siemens alleges that the City’s claimed damages exceed the amount-in-controversy requirement

of 28 U.S.C. § 1332(a); that it is a citizen of Delaware and Georgia; that Mueller is a citizen of

Delaware, Georgia, and North Carolina; that the City is a citizen of Mississippi; and that McNeil,

another citizen of Mississippi, was “fraudulently joined … to destroy diversity jurisdiction.”2 Id.

at ¶¶ 9, 10–11, 13, 15–16, 36. Siemens argues that McNeil should therefore be dismissed and that

the Court should exercise diversity jurisdiction over the remaining parties. Id. at ¶ 16. McNeil

and Mueller both consented to removal on, respectively, August 16, 2018, and August 21, 2018.

Docs. #4, #16.3

        On September 14, 2018, the City filed a motion to remand for lack of subject matter

jurisdiction.4 Doc. #27. Siemens filed a response on September 28, 2018, which Mueller and

McNeil joined. Doc. #32 at 1; Doc. #32-4 at 1; Doc. #32-5 at 1. The City replied on October 5,

2018. Doc. #37.

                                                    II
                                        Motion to Remand Standard

        “Under the federal removal statute, a civil action may be removed from a state court to a

federal court on the basis of diversity. This is so because the federal court has original subject

matter jurisdiction over such cases.” Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp.,

Ltd., 818 F.3d 193, 199 (5th Cir. 2016). “The party seeking to remove bears the burden of showing

that federal jurisdiction exists and that removal was proper. Any ambiguities are construed against

removal and in favor of remand to state court.” Scarlott v. Nissan N. Am., Inc., 771 F.3d 883, 887


2
  Siemens notes that John Does 1-10 are unidentified defendants whose citizenship is not considered for purposes of
removal. Doc. #1 at ¶ 14 (citations omitted).
3
  Siemens filed a partial motion to dismiss on September 5, 2018. Doc. #21. Mueller filed a motion to dismiss on
September 6, 2018. Doc. #24. The City responded to each motion. Docs. #33, #35. A reply to each response was
filed. Docs. #38, #39.
4
  Five days later, United States Magistrate Judge Roy Percy stayed the case pending this Court’s ruling on the motion
to remand. Doc. #31.


                                                         2
(5th Cir. 2014) (internal citations omitted). “If at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c).

                                                 III
                                               Analysis

          In seeking remand, the City argues McNeil was properly joined. Doc. #27 at 1. The

defendants respond that McNeil was fraudulently joined because, since the City has no valid claims

against him, he was joined for the sole purpose to defeat diversity and deprive this Court of subject

matter jurisdiction. Doc. #32 at 9.

          Subject matter jurisdiction under 28 U.S.C. § 1332 requires (1) complete diversity between

the parties and (2) an amount in controversy in excess of $75,000. Complete diversity “requires

that all persons on one side of the controversy be citizens of different states than all persons on the

other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (quoting

McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004)). If an action’s subject matter

jurisdiction is based solely on diversity, then the action “may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought.” 28 U.S.C. § 1441(b)(2) (emphasis added). A nondiverse defendant has been

improperly joined when the removing defendant “has demonstrated that there is no possibility of

recovery by the plaintiff against [the nondiverse] defendant.” Int’l Energy Ventures Mgmt., L.L.C.,

818 at 200 (quoting Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)) (alteration

added).

          A district court applies the federal pleading standard in determining “whether the complaint

states a claim under state law against the in-state defendant ….” Id. (quoting Smallwood, 385 F.3d

at 573). Rule 12(b)(6) provides the method for testing whether the pleading requirements of Rule



                                                   3
8 and, in some circumstances, Rule 9 have been met. Id. at 203. “[A]ll well-pleaded facts are

assumed true and are viewed in the light most favorable to the plaintiff.” Ironshore Europe DAC

v. Schiff Hardin, L.L.P., 912 F.3d 759, 763 (5th Cir. 2019) (quoting Lone Star Fund V (U.S.), L.P.

v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010)). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The federal pleading standard is then applied to the state law claim.

See Int’l Energy Ventures Mgmt., L.L.C., 818 F.3d at 208; Hart v. Bayer Corp., 199 F.3d 239, 242,

247–48 (5th Cir. 2000) (interpreting Mississippi law in determining whether plaintiffs sufficiently

pleaded state law claims under Rules 8(a)(2) and 9(b)).

       The “heavy” burden of proving improper joinder rests with the removing party. Hart, 199

F.3d at 246 (quoting B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981)). Removal

raises “significant federalism concerns” because removal deprives a state court of an action

properly before it. Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007)

(quoting Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 365–66 (5th Cir. 1995)).

Therefore, “[t]he removal statute is … strictly construed, and any doubt about the propriety of

removal must be resolved in favor of remand.” Id. at 281–82.

                                A. Relevant Factual Allegations

       The City alleges that, under a Performance Contracting Agreement it entered with Siemens,

Siemens sold it a defective water meter system, and that Mueller manufactured the defective

system. Doc. #3-7 at ¶¶ 6, 8. It also alleges that McNeil, then-employee and salesperson of

Siemens, made negligent and fraudulent misrepresentations regarding the cost-saving expectations

of the water meter system. Id. at ¶¶ 13, 14. Further, the City alleges that McNeil, as well as other

Siemens salespeople, knew the system would not perform as promised. Id. at ¶ 13.




                                                 4
                                       B. Relevant Claims

       The City brings its claims against McNeil individually and in his capacity as an agent of

Siemens. Doc. #3-7 at ¶ 4. The City concedes that “[a]t all relevant times, McNeil … was acting

within the course and authority of his employment.” Doc. #28 at 2.

       Generally under Mississippi law, an agent incurs no liability for a disclosed principal’s

breach of duty or contract. McFarland v. Utica Fire Ins. Co. of Oneida Cty., 814 F. Supp. 518,

521 (S.D. Miss. 1992); Rogers v. Shelter Mut. Ins. Co., No. 3:05cv57, 2006 WL 839551, at **3, 5

(S.D. Miss. Mar. 30, 2006) (dismissing claims against agents sued individually and in their

capacities as agents of allegedly negligent principal). However, an agent may be “personally

liable” if he “directly participates in or authorizes the commission of a tort,” even if the tort is

within the scope of his employment. Hart, 199 F.3d at 247 (quoting Mississippi Printing Co., Inc.

v. Maris, West & Baker, Inc., 492 So. 2d 977, 978 (Miss. 1986)). The agent’s individual liability

must be based on “individual wrongdoing.” Id. (quoting Turner v. Wilson, 620 So. 2d 545, 548

(Miss. 1993)); see Wheeler v. Frito-Lay, Inc., 743 F. Supp. 483, 487 (S.D. Miss. 1990)

(determining there was possibility plaintiffs stated claim of negligent driving against defendant-

agent, who was acting within scope of his employment when tort occurred); Estate of Gibson ex

rel. Gibson v. Magnolia Healthcare, Inc., 91 So. 3d 616, 624 (Miss. 2012) (“fraud or equivalent

misconduct” may constitute “individual wrongdoing”).

       The City alleges McNeil knew the water meter system was faulty but withheld this

information when he marketed the system to the City. Doc. #3-7 at ¶ 13. The City’s claims against

McNeil are not based merely on the alleged wrongdoing of Siemens or Mueller but directly refer

to McNeil’s own actions. See id. The City therefore alleges that McNeil engaged in “individual

wrongdoing” and may be individually liable for the alleged negligent misrepresentation and




                                                 5
fraudulent misrepresentation. See Estate of Gibson, 91 So. 3d at 624. However, the City’s claims

against McNeil “in his capacity as an agent of Siemens” are not cognizable under Mississippi law.

See Hart, 199 F.3d at 247; Rogers, 2006 WL 839551, at *3; McFarland, 814 F. Supp. at 521.

                                       1. Negligent misrepresentation

         Mississippi law provides that the tort of negligent misrepresentation consists of five

elements:

         (1) a misrepresentation or omission of a fact; (2) that the representation or omission
         is material or significant; (3) that the person/entity charged with the negligence
         failed to exercise that degree of diligence and expertise the public is entitled to
         expect of such persons/entities; (4) that the plaintiff reasonably relied upon the
         misrepresentation or omission; and (5) that the plaintiff suffered damages as a direct
         and proximate result of such reasonable reliance.

Holland v. Peoples Bank & Trust Co., 3 So. 3d 94, 101 (Miss. 2008) (internal citations omitted).

         The City does not allege that McNeil failed to exercise appropriate diligence or expertise

in making his statements regarding the meter system’s performance.5 See Doc. #3-7. Having

failed to allege an essential element, the City has failed to state a claim of negligent

misrepresentation against McNeil upon which relief can be granted.

                                     2. Fraudulent misrepresentation

         Under Mississippi law, a claim of fraudulent misrepresentation consists of the following

elements:

         (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge
         of its falsity or ignorance of the truth; (5) his intent that it should be acted on by the
         hearer and in the manner reasonably contemplated; (6) the hearer's ignorance of its
         falsity; (7) his reliance on its truth; (8) his right to rely thereon; and (9) his
         consequent and proximate injury.
5
  While the City alleges McNeil was aware that the water meter system was faulty, this assertion goes to “the speaker’s
knowledge of its falsity or ignorance of the truth,” an element of the City’s fraud claim. See Holland, 3 So. 3d at 100.
The City’s conclusory statement that “Siemens, McNeil and Mueller were negligent in their sales presentation and
representations to the City, in the promotion of, sale and installation of the system,” without more, fails to meet the
federal pleading standard with respect to the diligence element. See Doc. #3-7 at ¶ 14; Iqbal, 556 U.S. at 678.




                                                           6
Holland, 3 So. 3d at 100 (quoting Bank of Shaw v. Posey, 573 So. 2d 1355, 1362 (Miss. 1990))

(internal citations omitted). Rule 9(b) provides that “a party must state with particularity the

circumstances constituting fraud ….” Fed. R. Civ. P. 9(b). A plaintiff “must set forth ‘the who,

what, when, and where’” underlying a fraud claim.6 Hart, 199 F.3d at 247 n.6 (quoting Williams

v. WMX Techs., Inc., 112 F.3d 175, 178 (5th Cir. 1997)).

                                a. Material and false representation of fact

         The City alleges that Siemens’ marketing representatives, including McNeil, met with City

representatives “on numerous occasions” and provided marketing material and Power Point

presentations that were

         intended to convince the City that the water meter system … would not only save
         the City money, but it would be so efficient that it would result in the system paying
         for itself over time because of a significant increase in accurate metering of water
         consumed by the City as well as fewer employees assigned to the reading of meters,
         resulting in increased collections related to water consumption. The marketing
         people for Siemens, including McNeil, came before the Board of Aldermen and
         guaranteed meter accuracy would be 98.5%, made “a 100% financial guarantee”,
         and guaranteed the increase in water revenue would more than pay for the project
         costs.

Doc. #3-7 at ¶ 6. The City claims that Siemens’ marketing representatives, including McNeil, also

represented that the system would self-report; that the system has failed to self-report and that it is

reporting at an accuracy rate of less than 50%; and that McNeil and his co-defendants were aware

that the system was faulty at the time they marketed it to the City. Id. at ¶¶ 9, 13. Assuming the

City’s allegations to be true, McNeil’s guarantee that the system would perform at an accuracy

rate of 98.5% was a false representation of fact because he knew that the system was faulty.

         Siemens does not challenge the materiality or significance of McNeil’s alleged



6
  A plaintiff’s failure to meet the pleading requirements of Rule 9(b) “should not automatically ... result in dismissal
of the complaint with prejudice ....” Hart, 199 F.3d at 247 n.6.



                                                           7
misrepresentations. See Doc. #32. Accepting the City’s allegations are true, McNeil’s statements

that the meter system would result in a significant increase in metering accuracy and that the

increase in water revenue would more than offset the project costs are material and significant

because they formed the basis of the City’s decision to enter into the Performance Contracting

Agreement with Siemens. See Doc. #3-7 at ¶¶ 6–7.

                              b. Speaker’s knowledge or ignorance

       Regarding McNeil’s knowledge or ignorance of the falsity of his statements, the City

specifically alleges that “Siemens, McNeil and Mueller were aware that the water meter system

was faulty at the time they marketed the system to the City, and at the time they entered into the

contracts with the City. Yet, they withheld such false and misleading sales information ….” Id. at

¶ 13. Siemens argues the City fails to meet the federal pleading standard by identifying no specific

facts supporting its allegation that McNeil knew the system was faulty. Doc. #32 at 4. Siemens

is incorrect. Rule 9(b) provides that “[m]alice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). Such has been done here.

                                             c. Intent

       Siemens does not challenge the sufficiency of the City’s allegation that McNeil intended

his statements to be acted on by the City in the manner reasonably contemplated. See Doc. #32.

The City alleges this element is satisfied because McNeil and other Siemens marketing

representatives met with City representatives and gave presentations for this purpose. Doc. #3-7

at ¶ 6. This element has been pleaded sufficiently.

               d. Hearer’s ignorance, reasonable reliance, and proximate injury

       Siemens also does not challenge the sufficiency of the pleadings with respect to the City’s

ignorance of the falsity of McNeil’s statements, its reasonable reliance on those statements, or its




                                                 8
proximate injury. See Doc. #32. The City has sufficiently pleaded that it reasonably relied on

McNeil’s statements because it alleges it entered into its contract with Siemens and Mueller based

on the sales presentation given by McNeil and others. See Doc. #3-7 at ¶ 7. The City has also

sufficiently pleaded proximate damages because it alleges it has lost approximately $1.5 million

since the system was installed. Id. at ¶ 11.

                                            e. Summary

       For the reasons above, the City has sufficiently stated a claim of fraudulent

misrepresentation against McNeil.

                   C. Economic Loss Doctrine and Common Defense Rule

       Siemens argues that, even if the City states a valid negligence claim against McNeil, the

claim is barred by the economic loss doctrine. Doc. #32 at 7–8 (citing State Farm Mut. Auto. Ins.

Co. v. Ford Motor Co., 736 So. 2d 384, 387 (Miss. Ct. App. 1999)). The City responds that remand

is proper under the “common defense rule” because all defendants assert the economic loss

doctrine as a defense to the City’s claims. Doc. #37 at 8. Neither party correctly analyzes the

claims or defenses with respect to McNeil under these doctrines.

                                    1. Economic loss doctrine

       Because the City has failed to state a negligence claim against McNeil, this Court need not

decide whether that claim is barred by the economic loss doctrine. This Court need only determine

whether the doctrine bars the City’s fraudulent misrepresentation claim against McNeil.

       The economic loss doctrine was considered for the first time by a Mississippi appellate

court in State Farm, where the plaintiffs brought strict liability and negligence claims against a car

manufacturer after a leaky oil seal caused a fire that damaged the car. 736 So. 2d at 387. The

court concluded that the economic loss doctrine barred recovery because the plaintiffs “suffered




                                                  9
only economic loss to the car itself.” Id. at 388. In determining whether the doctrine applied, the

court consulted Mississippi’s product liability statute, id. at 378–88, and quoted a federal district

court case for the proposition that “a plaintiff who suffers only economic loss as the result of a

defective product may have no recovery in strict liability or negligence, though such damage may

be pursued under a breach of warranty theory of liability.” Id. at 387 (quoting E. Mississippi Elec.

Power Ass’n v. Porcelain Prod. Co. (Inc.), 729 F. Supp. 512, 514 (S.D. Miss. 1990)).

        Mississippi courts appear to have not addressed whether the economic loss doctrine

applies to fraud claims. See Clark v. Gen. Motors, No. 3:14cv505-DPJ-FKB, 2016 WL 3574408,

at *6 (S.D. Miss. June 23, 2016) (“[i]t is not clear whether Mississippi would adopt a fraud

exception [to the economic loss doctrine].”). In Clark, an unpublished decision, a federal district

court determined it “doubtful … that Mississippi would adopt an exception based on fraud that

allows a product-liability plaintiff to pursue tort damages for purely economic loss to the product

itself related to alleged warranty breaches.” Id. (emphasis added). Clark, like State Farm,

concerned an action for money damages stemming only from economic loss to a vehicle caused

by the improper deployment of the airbags. Id. at *1. The court ultimately declined to decide the

issue because the plaintiffs only asserted fraudulent misrepresentation arguments in their response

to a motion for summary judgment and failed to allege any fraud claims in their complaint. Id. at

*6.

       Although a faulty water meter system is at the heart of the City’s claims against the

defendants, and the City complains only of economic loss, this case differs significantly from State

Farm, upon which Siemens solely relies. See Doc. #3-7 at ¶¶ 11, 16; Doc. #32 at 7–8. The City

seeks the bulk of its money damages for its ongoing loss of revenue caused by the faulty system,

totaling $1.5 million at the time the amended complaint was filed, as well as the expected cost of




                                                 10
replacing the faulty system. Doc. #3-7 at ¶¶ 11, 16. The type of economic loss the City complains

of was not contemplated by State Farm or by any other Mississippi court in applying the economic

loss doctrine. See State Farm, 736 So. 2d at 387–88. Considering this discrepancy, as well as the

absence of Mississippi case law applying the economic loss doctrine to fraudulent

misrepresentation claims, this Court declines to apply the doctrine in this context.

                                    2. Common defense rule

       The common defense rule supports a motion to remand when all defendants raise the same

defense which, if successful, would dispose of all the claims against them. Smallwood, 385 F.3d

at 574–75. The Fifth Circuit has explained that the rule’s purpose is to differentiate between the

joinder of “sham” defendants and actions that should have been defeated altogether on the merits.

Id. If the same defense applies to all claims against all defendants, then the joinder of the non-

diverse party was likely not added simply to destroy diversity. See id.

       The City argues the common defense rule applies because Siemens and Mueller both raise

the economic loss doctrine as defenses in their motions to dismiss. Doc. #28 at 12–13. The City

mischaracterizes those arguments.      Siemens and Mueller expressly state in the memoranda

supporting those motions that they raise the economic loss doctrine only with respect to the City’s

negligence claims and acknowledge that the doctrine does not apply to the contract claims. Doc.

#22 at 6; Doc. #25 at 6. Because the economic loss doctrine, if successful, would not bar the

entirety of the City’s claims, the common defense rule does not apply. See Doc. #3-7 at ¶¶ 12–14

(alleging negligence, fraud, and breach of contract).

                                               IV
                                            Conclusion

       McNeil was not improperly joined because the City has sufficiently stated a claim of

fraudulent misrepresentation against him. This Court therefore lacks subject matter jurisdiction



                                                11
over this action. Accordingly, the City’s motion to remand [27] is GRANTED.

       SO ORDERED, this 19th day of September, 2019.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




                                            12
